
	
		I
		111th CONGRESS
		2d Session
		H. R. 4930
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2010
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  partial exclusion from gross income of gain from the sale of non-principal
		  residences.
	
	
		1.Exclusion of gain from sale
			 of non-principal residences
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 121 the following new section:
				
					121A.Exclusion of
				gain from sale of non-principal residence
						(a)In
				generalGross income shall
				not include gain from the sale or exchange of property if—
							(1)such property is
				acquired during the 1-year period beginning on the date of the enactment of
				this section,
							(2)such property is
				held by the taxpayer and used as a dwelling unit for a period of not less than
				2 years, and
							(3)such property is
				located in a high foreclosure rate area.
							(b)LimitationThe
				amount of gain excluded from gross income under subsection (a) with respect to
				any sale or exchange shall not exceed $50,000 ($100,000 in the case of a joint
				return).
						(c)High foreclosure
				rate areaFor purposes of this section, the term high
				foreclosure rate area means the 200 political subdivisions determined
				by the Secretary of the Treasury to have the highest rates of foreclosures,
				except that such 200 political subdivisions shall include at least 1 political
				subdivision of each State.
						(d)Application of
				certain rulesRules similar to the rules of subsections (d), (e),
				and (f) of section 121 shall apply for purposes of this
				section.
						.
			(b)Publication of
			 list of high foreclosure areasNot later than 60 days after the
			 date of the enactment of this Act, the Secretary of the Treasury (or the
			 Secretary’s designee) shall publish the list of the 200 political subdivisions
			 determined to have the highest foreclosure rates under section 121A(c) of the
			 Internal Revenue Code of 1986, as added by this section.
			(c)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the time relating to section 121 the following new item:
				
					
						Sec. 121A. Exclusion of gain from sale of non-principal
				residence.
					
					.
			
